EXECUTION VERSION
 
EXHIBIT 10.5
 
 
 
AMENDED AND RESTATED LEASE AGREEMENT
 
BETWEEN
 
KURT CHEW, LLC
 
Lessor
 
AND
 
AUSTIN CHALK PETROLEUM SERVICES CORP.
 
Lessee
 
Date: October 25, 2012
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED LEASE AGREEMENT
 
THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made as of the 25th
day of October, 2012 (“Effective Date”) by and between KURT CHEW, LLC, a Texas
limited liability company, with offices at P.O. Box 155, Giddings, Texas 78942
(“Lessor”), and AUSTIN CHALK PETROLEUM SERVICES CORP., a Texas corporation, with
offices at P.O. Box 1110, Giddings, Texas 78942 (“Lessee”).
 
RECITALS:
 
A.
Lessor and Lessee entered into that certain Lease Agreement (the “Original
Lease”) dated January 1, 2012 with respect to the Property (as defined below).



B.
Lessor and Lessee desire to amend and restate the Original Lease in its entirety
so that after this Lease is executed by Lessor and Lessee, only this Lease shall
continue in full force and effect.



NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree that from and after the Effective
Date of this Lease, this Lease amends and restates the Original Lease in its
entirety and this Lease alone shall govern the rights and obligations of Lessor
and Lessee with respect to Lessee’s leasing of the Property.
 
W I T N E S S E T H:
 
ARTICLE 1
 
Demised Property and Term.
 
1.01.       Lessor, for and in consideration of the rents, covenants and
agreements hereinafter reserved, mentioned and contained on the part of the
Lessee, its successors and assigns, to be paid, kept and performed, has leased,
rented, let and demised, and by these presents does lease, rent, let and demise
unto Lessee, and Lessee does hereby take and hire, upon and subject to the
covenants, agreements, provisions, limitations and conditions hereinafter
expressed, that certain parcel of real property located in Lee County, Texas and
more particularly described on Exhibit “A” attached hereto (the “Land”) and the
office building and apartment (“Office Building”) and the shop (“Shop”)
currently located on the Land (collectively, the “Buildings”, and together with
the Land, the “Property”), to be used and occupied pursuant to all applicable
laws, rules and regulations of the State of Texas pertaining thereto as to which
Lessor, Lessee and the Property may be bound. The term “Property” shall not
include the 0.689 acre tract of land described on Exhibit “B” attached hereto
(“Excluded Property”).
 
1.02.       Lessee shall enjoy the tenancy of the Property subject to the
provisions hereof, for a term (as may be extended as provided in this Lease, the
“Term”) commencing on January 1, 2012 (“Commencement Date”) and expiring on
December 31, 2014 (“Expiration Date”), subject to the renewal option set forth
in Section 1.03 below.
 
 
2

--------------------------------------------------------------------------------

 
 
1.03.       Upon the expiration of the initial Term of this Lease, Lessee shall
have the right, privilege and option (the “Extension Option”) to extend the Term
of this Lease for one (1) period of three (3) years (the “Extension Term”) under
the same terms and conditions of this Lease then in effect, except that the Net
Rent (as hereinafter defined) payable during the Extension Term shall be
$5,750.00 per month. Lessee, if it elects to exercise its Extension Option,
shall do so by giving Lessor written notice of such exercise at least ninety
(90) days prior to the expiration of the initial Term of this Lease.
 
1.04.       Lessee represents and warrants to Lessor that (i) except as set
forth in this Lease, neither Lessor nor any agent, officer, partner, joint
venturer, employee, or representative of Lessor has made any representation
whatsoever regarding the subject matter of this Lease or any part thereof,
including (without limiting the generality of the foregoing) representations as
to the applicable zoning, the physical nature or condition of the Property
(including, without limitation, any latent defect) or operating expenses or
carrying charges affecting the Property, and (ii) except as set forth in this
Lease, Lessee, in executing, delivering and performing this Lease, does not rely
upon any statement, information, or representation to whomsoever made or given,
whether to Lessee or others, and whether directly or indirectly, verbally or in
writing, made by any person, firm or corporation. Without limiting the
foregoing, but in addition thereto, Lessee agrees to accept the Property in its
“as is” condition on the Commencement Date subject to the existing state of
title (without express or implied warranty of Lessor with respect to the
condition, quality, repair or fitness of the Property for a particular use or
title thereto), all such warranties being hereby waived and renounced by Lessee.
The foregoing, however, is not intended to release Lessor from any and all
obligations and/or liability that Lessor may have under applicable law, nor be a
waiver of any rights Lessee may have under applicable law, relating to Hazardous
Materials at, on or under the Property. Any diminution or shutting off of light,
air or view by any structure which may hereafter be erected (whether or not
constructed by Lessor) shall in no way affect this Lease or impose any liability
on Lessor
 
1.05.       During the Term of this Lease including any renewals, Lessor and
Lessee acknowledge that (i) Kurt Chew shall have exclusive use of the office he
currently occupies, along with the apartment that is attached to said office,
and the area shown on Exhibit “C” attached hereto (collectively, the “Kurt Chew
Area”) and (ii) Lessee acknowledges that Lessor owns the personal property
described on Exhibit “D” attached hereto (“Lessor’s Personal Property”) and that
at no time may Lessee remove any of Lessor’s Personal Property. During the
Lease, in the event Lessor removes any of Lessor’s Personal Property which are
fixtures and attached to the Buildings, Lessor will replace such fixtures with
commercially reasonable substitutes for the items removed.
 
1.06.       Lessor retains the right to pump and sell the water from the water
well that is not currently being used. In the event that Lessor does sell the
water from this water well, Lessor will use its best efforts to keep any
interference with Lessee’s use of the Property to a minimum.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
Use of Property.
 
2.01.       The Property shall be used, and Lessee covenants and agrees to
continuously at all times during the Term of this Lease to use the Property, for
general office and industrial purposes and for no other use without the prior
written consent of the Lessor (not to be unreasonably withheld, conditioned or
delayed). Neither Lessor nor Lessee will (a) use or occupy or allow the Property
or any part thereof to be used or occupied for any illegal, unlawful,
disreputable or hazardous purpose or use or in violation of any certificate of
occupancy or certificate of compliance or certificate of need covering or
affecting the use of the Property or any part thereof or in any manner which
would cause structural injury to the Property or any part thereof, (b) take any
action or omit to take any action that would reasonably be expected to cause the
value or usefulness of the Property or any part thereof to diminish, or (c)
suffer any act to be done or cause any condition to exist on the Property or any
part thereof, or any action to be brought thereon, which may be dangerous or
which may constitute a nuisance, public or private, or waste, or which may make
it impossible to obtain the insurance provided for herein or which may increase
the cost of such insurance. Lessee shall not use, suffer or permit the Property
or any part thereof to be used by Lessee, any third party or the public without
restriction or in such manner as would reasonably be expected to impair Lessor’s
title to the Property, or in such manner as would reasonably be expected to make
possible a claim or claims of adverse usage or adverse possession or implied
dedication of the Property or any part thereof by the public or third parties.
Except as otherwise provided in this Lease, no action by Lessor shall be
construed to mean that Lessor has granted to Lessee any authority to do any act
or make any agreement that may create any such third party or public right,
title, interest, lien, charge or other encumbrance upon the estate of the Lessor
in the Property.
 
ARTICLE 3
 
Rent.
 
3.01.       Lessee covenants and agrees to pay in advance on the first day of
each and every calendar month to Lessor, in lawful money of the United States,
at the address specified above or such other place as Lessor shall designate by
written notice to Lessee, beginning on the Commencement Date and ending December
31, 2012, a fixed rent at the monthly rate of FOUR THOUSAND and NO/100 DOLLARS
($4,000.00) per month and beginning on January 1, 2013 and ending December 31,
2014, a fixed rent at the monthly rate of FOUR THOUSAND SEVEN HUNDRED FIFTY and
NO/100 DOLLARS ($4,750.00) per month (“Net Rent”).
 
3.02.       It is the intention of Lessor and Lessee that the Net Rent payable
by Lessee to Lessor during the entire Term of this Lease shall be net of the
property taxes more specifically described in ARTICLE 4 herein and all costs and
expenses incurred in connection with or relating to the Property, including,
without limitation, in connection with or relating to the management, operation,
maintenance and repair of the Property in accordance with this Lease. Lessor
shall have no obligations or liabilities whatsoever in connection with or
relating to the Property or the management, operation, maintenance or repair of
the Property during the term of this Lease, and Lessee shall be responsible for
all obligations of every kind and nature whatsoever in connection with or
relating to the Property or any part thereof, including, without limitation, the
management, operation, maintenance and repair of the Property in accordance with
this Lease and Lessee shall pay all costs and expenses incurred in connection
therewith before such costs or expenses become delinquent.
 
 
4

--------------------------------------------------------------------------------

 
 
3.03.       The Net Rent shall be paid to Lessor promptly when due without
notice or demand therefor, and without any abatement, deduction, set-off,
suspension or defense for any reason whatsoever.
 
3.04.       Lessee will also pay to Lessor promptly when due, in lawful money of
the United States, at the address specified above or such other place as Lessor
shall designate by written notice to Lessee, without notice or demand therefor
and without any abatement, deduction, setoff, suspension or defense for any
reason whatsoever, as additional rent (the “Additional Rent”), the Impositions
(as defined in ARTICLE 4 hereof) which shall become due and payable from Lessee
to Lessor under this Lease, and, in the event of any non-payment thereof (beyond
all applicable notice, grace and cure periods set forth in this Lease), Lessor
shall have (in addition to all other rights and remedies which Lessor may have
hereunder) all the rights and remedies provided for herein or by law or equity
in the case of non-payment of the Net Rent (beyond all applicable notice, grace
and cure periods set forth in this Lease). Net Rent, Additional Rent and all
other payments due by Lessee under this Lease are collectively referred to in
this Lease as “Rent”.
 
3.05.       In the event any monthly installment of Net Rent or any payment of
Additional Rent is not received by the Lessor on the day when due, a late fee of
five percent (5%) of the amount due shall be due and payable, provided, however,
that Lessee shall have a 5-day grace period once every 12 months during the
Term, and if the amount due is paid during such 5-day grace period, no late fee
shall be assessed. In no event shall such late fee be deemed to grant to Lessee
a grace period or extension of time within which to pay any Rent or prevent
Lessor from exercising any right or enforcing any remedy available to Lessor
upon Lessee’s failure to pay all Net Rent or Additional Rent due and as required
under this Lease, including, without limitation, the right to terminate this
Lease (after giving effect to all applicable notice, grace and cure periods).
All amounts of money payable by Lessee to Lessor hereunder, if not paid when
due, shall bear Interest (as hereinafter defined) from the due date until paid.
 
3.06.       If the Commencement Date occurs on a day other than the first day of
a calendar month, the Net Rent for such partial calendar month shall be prorated
and paid on the Commencement Date. Any apportionments or prorations of Net Rent
or Additional Rent to be made under this Lease shall be computed on the basis of
a 365-day year.
 
3.07.       No payment by Lessee or receipt or acceptance by Lessor of a lesser
amount than the correct Net Rent or Additional Rent shall be deemed to be other
than a payment on account, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Lessor may accept such check or payment without prejudice to
Lessor’s right to recover the balance or pursue any other remedy in this Lease
or at law or equity provided.
 
3.08.       Lessee shall pay Net Rent and Additional Rent as above and as herein
provided, by good and sufficient check drawn on a bank which is a member of the
Federal Deposit Insurance Corporation or a successor thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
3.09.       On the Commencement Date, Lessee shall pay Lessor the first month’s
Net Rent and deposit with Lessor Net Rent for the last month of the Term of this
Lease to be held by Lessor as a credit for the final Net Rent payment.
 
3.10.       On the Commencement Date, Lessee shall deposit with Lessor $4,000.00
(the “Security Deposit”), which shall be held by Lessor, without obligation for
interest, to secure Lessee’s obligations under this Lease; however, the Security
Deposit is not an advance rental deposit or a measure of Lessor’s damages for an
Event of Default (defined below). Lessor may use any portion of the Security
Deposit to satisfy Lessee’s unperformed obligations hereunder, without prejudice
to any of Lessor’s other remedies. If so used, Lessee shall pay Lessor an amount
that will restore the Security Deposit to its original amount upon request. In
connection with any waiver of a Lessee default or modification of this Lease,
Lessor may require that Lessee provide Lessor with an additional amount to be
held as part of the Security Deposit. The unused portion of the Security Deposit
will be returned to Lessee within a reasonable time after the end of the Term,
provided that Lessee has fully and timely performed its obligations hereunder
throughout the Term. In the event Lessor conveys the Land and assigns this
Lease, the new owner shall reimburse Lessor for the Security Deposit upon the
execution of the assignment of this Lease.
 
ARTICLE 4
 
Payment of Taxes, Assessments, Etc.
 
4.01.       Except as hereinafter provided in Section 4.02 or unless Lessee is
then making deposits therefor pursuant to Section 4.03, Lessee covenants and
agrees to pay, not later than fifteen (15) days before the first day on which
any interest or penalty will accrue or be assessed for the non-payment thereof
(“Due Date”), all of the following items applicable to or affecting the
Property, or any part thereof accruing or payable from and after the
Commencement Date and during the Term of this Lease or applicable thereto: (i)
all real estate taxes and assessments (including, without limitation,
assessments for special business improvement or assessment districts), (ii)
personal property taxes, (iii) occupancy and rent taxes, (iv) water and sewer
rents, rates and charges, and vault taxes, (v) county real estate taxes and
charges, (vi) charges for public utilities, (vii) license and permit fees, and
(viii) any taxes, assessments or governmental levies, general and special,
ordinary and extraordinary, foreseen and unforeseen, of any kind and nature
whatsoever which at any time during or applicable to the Term of this Lease or
any part thereof may be assessed, levied, confirmed, or imposed upon, or grow or
accrue or become due and payable out of, or charged with respect to, or become a
lien on, the Property or any part thereof, or the sidewalks or streets in front
of or adjoining the Property, or any vault, passageway or space in, over or
under such sidewalk or street, or any other appurtenances to the Property, or
any personal property, equipment or other facility used in the operation
thereof, or the income received therefrom, or any use or occupation of the
Property, or the Net Rent and Additional Rent payable hereunder, or any document
to which Lessee is a party creating or transferring an interest or estate in the
Property (all such items aforesaid being hereinafter collectively referred to as
“Impositions”, and any of the same being hereinafter individually referred to as
an “Imposition”); provided, however, that
 
 
6

--------------------------------------------------------------------------------

 
 
(a)   if, by law, any Imposition which is an assessment not related to general
real estate taxes may at the option of the taxpayer be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Lessee may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall pay
such installments plus interest as may become due during the Term of this Lease,
provided that all such payments shall be made before any fine, penalty, further
interest or other charge for non-payment of any installment may be added thereto
and provided further that all such installments for any such Imposition imposed
or becoming a lien during the Term of this Lease shall be paid in full on or
before the Expiration Date subject to apportionment as provided in Paragraph (b)
below.
 
(b)   any Imposition (including, without limitation, those Impositions which
have been converted into installment payments by Lessee as referred to in
Section 4.01(a)) relating to a fiscal period of the taxing authority, a part of
which period is included within the Term of this Lease and a part of which is
included in a period of time before the commencement or after the expiration or
earlier termination of the Term of this Lease, shall (whether or not such
Imposition shall be assessed, levied, confirmed, imposed upon or in respect of
or become a lien upon the Property, or shall become payable, during the Term of
this Lease) be adjusted between Lessor and Lessee as of the commencement and
expiration or earlier termination of the Term of this Lease, as the case may be,
so that Lessor shall pay that portion of such Imposition which that part of such
fiscal period included in the period of time after the expiration or earlier
termination and prior to the commencement of the Term of this Lease bears to
such fiscal period, and Lessee shall pay the remainder thereof.
 
Lessee shall exhibit to Lessor paid receipts, if available, or other evidence of
payment reasonably satisfactory to Lessor for all of the above items in this
Section 4.01 within ten (10) days after Lessee’s receipt of written request by
Lessor.
 
4.02.       Nothing herein contained shall require Lessee to pay municipal,
state or federal income, excess profits, capital levy, estate, succession,
inheritance, transfer or gift taxes of Lessor, any corporate franchise tax
imposed upon Lessor, any tax imposed because of the nature of the business
entity of Lessor, or any taxes applicable to the Excluded Property or the Kurt
Chew Area; provided, however, that if, at any time during the Term of this
Lease, the method of taxation prevailing at the Commencement Date shall be
altered so that any new tax, assessment, levy (including, but not limited to,
any municipal, state or federal levy), imposition or charge, or any part
thereof, shall be measured by or be based in whole or in part upon the Property
or any part thereof and shall be imposed upon Lessor, then all such new taxes,
assessments, levies, impositions or charges, or the part thereof, shall be
deemed to be included within the term “Impositions” to the extent that such
Impositions would be payable if the Property were the only property of Lessor
subject to such Impositions, and Lessee shall pay and discharge the same as
herein provided in respect of the payment of Impositions.
 
 
7

--------------------------------------------------------------------------------

 
 
4.03. 
 
(a)   In order to ensure the payment of all Impositions, Lessee agrees to
deposit with any fee mortgagee requiring payment of Impositions to it in escrow
on the first day of each and every month during the Term of this Lease,
one-twelfth (1/12) of all Impositions for the current Lease Year (as defined
below) as reasonably estimated in writing by Lessor based on current bills for
same (or, if unavailable, based on the previous Lease Year’s actual
Impositions). Lessee shall deposit, at least fifteen (15) days prior to the Due
Date for any Imposition, such additional amounts as may be necessary so that
there shall be sufficient funds in such deposit account to pay each such
Imposition at least fifteen (15) days in advance of the Due Date thereof. On or
prior to April 30th of each Lease Year or as soon thereafter as administratively
available, Lessor shall send to Lessee a statement of actual Impositions
incurred for the prior Lease Year. If the amount prepaid or escrowed by Lessee
exceeds the amount that was actually due then Lessor shall issue a credit to
Lessee in an amount equal to the over charge, which credit Lessee may apply to
future payments on account of Impositions until Lessee has been fully credited
with the over charge. If the credit due to Lessee is more than the aggregate
total of future rental payments, Lessor shall pay to Lessee the difference
between the credit and such aggregate total within twenty (20) days of the
computation of such credit. If Lessor has undercharged Lessee, then Lessor shall
send Lessee an invoice with the additional amount due, which amount shall be
paid in full by Lessee within twenty (20) days of receipt.
 
Within ninety (90) days following Lessee’s receipt of Lessor’s statement of
actual Impositions for the prior Lease Year delivered in accordance with this
Section 4.03(a), either an employee of Lessee or an accountant or other
consultant retained by Lessee with experience in auditing books and records of
similar real estate properties, at Lessee’s sole cost and expense, and upon
reasonable prior written notice delivered to Lessor and in a manner so as to not
unreasonably interfere with Lessor’s business, may examine or audit Lessor’s
accounting records relating to the calculation of Impositions for such Lease
Year. In the event Lessee’s audit reflects that the amount prepaid or escrowed
by Lessee exceeds the amount that was actually due then Lessor shall issue a
credit to Lessee in an amount equal to the over charge, which credit Lessee may
apply to future payments on account of Impositions until Lessee has been fully
credited with the over charge. If the credit due to Lessee is more than the
aggregate total of future rental payments, Lessor shall pay to Lessee the
difference between the credit and such aggregate total within twenty (20) days
of the computation of such credit. If Lessee’s audit reveals that Lessor’s
calculation of Impositions was overstated by three percent (3%) or more, Lessor
shall pay for the reasonable and actual cost of such examination or audit. If
the audit reveals that Lessor has undercharged Lessee for Impositions, then
Lessor shall send Lessee an invoice with the additional amount due, which amount
shall be paid in full by Lessee within twenty (20) days of receipt.
 
(b)   If at any time the amount of any Imposition is increased or Lessor or such
fee mortgagee receives written notice indicating that such Imposition will be
increased, and if the monthly deposits then being made by Lessee for this
purpose would not make up a fund sufficient to pay such Imposition fifteen (15)
days prior to the Due Date of such Imposition, said monthly deposits shall
thereupon be increased after notice in writing to Lessee and Lessee shall
deposit immediately with Lessor (or with any such fee mortgagee, as the case may
be) sufficient moneys so that the moneys then on hand for the payment of said
Imposition plus the increased one-twelfth (1/12) payments shall be sufficient to
pay such Imposition at least fifteen (15) days before the Due Date of such
Imposition.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)   For the purpose of determining whether Lessor (or any such fee mortgagee,
as the case may be) has on hand sufficient moneys to pay any particular
Imposition at least fifteen (15) days prior to the Due Date therefor, deposits
for each category of Imposition shall be treated separately, it being the
intention of the parties hereto that moneys deposited for the payment of an item
not yet due and payable shall not be used for the payment of an item that is due
and payable. Notwithstanding the foregoing, if Lessee fails to make any deposit
required hereunder, Lessor (or such fee mortgagee) may use deposits for one item
for the payment of another item then due and payable.
 
(d)   Upon the Expiration Date or earlier termination of this Lease, all such
deposits then held shall be applied on account of any and all sums due to Lessor
under this Lease and Lessee shall forthwith pay the resulting deficiency. The
excess, if any, shall be returned to Lessee. Lessee shall not be entitled to any
interest on such funds so deposited with Lessor or any fee mortgagee.
 
4.04.        If permitted by applicable law, and provided no Event of Default
(hereinafter defined) is then in existence, Lessee shall have the right, at its
own expense, to contest the amount or validity, in whole or in part, of any
Imposition by appropriate proceedings diligently conducted in good faith, but
only after payment of such Imposition (which payment may be made under protest,
at Lessee’s option), unless such payment would operate as a bar to such contest
or interfere materially with the prosecution thereof, in which event,
notwithstanding the provisions of Sections 4.01 or 4.03, Lessee may postpone or
defer payment of such Imposition, if and only if:
 
(a)   neither the Property (nor any other premises owed by Lessor) nor any part
thereof would by reason of such postponement or deferment be, in the judgment of
Lessor (exercised in good faith), in danger of being forfeited or lost; and no
criminal liability could be, in the judgment of Lessor (exercised in good
faith), imposed on Lessor by reason of such postponement or deferment, and
 
(b)   Lessee shall have deposited with Lessor or the assessing body (i) the
amount so contested and unpaid, together with all interest and penalties as
reasonably estimated by Lessor in connection therewith and all charges as
reasonably estimated by Lessor that may or might be assessed against or become a
lien or charge on the Property or any part thereof in such proceedings, or (ii)
at Lessor’s option, such other security (in the form of a surety company bond or
otherwise) reasonably required by Lessor or the assessing body.
 
Upon the termination of any such proceedings, Lessee shall pay the amount of
such Imposition or part thereof as finally determined as due in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees, interest, penalties or other
liabilities in connection therewith, and, upon such payment, Lessor shall,
provided an Event of Default is not then in existence, return, without interest,
any amount still on deposit with it with respect to such Imposition as
aforesaid. If at any time during the continuance of such proceedings Lessor or
the assessing body shall reasonably deem the amount deposited or the undertaking
insufficient, Lessee shall, upon receipt of twenty (20) days’ prior written
notice, make an additional undertaking or deposit with Lessor or the assessing
body as Lessor or the assessing body reasonably may request, and upon failure of
Lessee so to do, the amount theretofore deposited shall be applied by Lessor or
the assessing body to the payment, removal and discharge of such Imposition and
the interest and penalties in connection therewith and any costs, fees
(including, without limitation, reasonable attorneys’ fees and disbursements) or
other liability accruing in any such proceedings, and the balance, if any, shall
be returned to Lessee or the deficiency, if any, shall be paid by Lessee
immediately on written demand of Lessor to the taxing authority to which such
Imposition is payable. Nothing contained in this Section 4.04 or elsewhere in
this Lease shall be deemed to limit Lessee’s obligation to make the deposits
provided for in Section 4.03 hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Either Lessor or Lessee may, if it shall so desire, endeavor at any time or
times to obtain a lowering of the assessed valuation upon the Property, or any
part thereof, for the purpose of reducing taxes thereon, and in such event, the
other party will cooperate in effecting such reduction.
 
4.05.       Lessor shall reasonably cooperate with Lessee in connection with any
proceedings referred to in Section 4.04 but Lessor shall not be required to join
in any such proceedings unless the provisions of any law, rule or regulation at
that time in effect shall require that such proceedings be brought by and/or in
the name of Lessor or any owner of the Property, in which event, Lessor shall
join in such proceedings or permit the same to be brought in its name. Lessor
shall not be subject to any liability for the payment of any costs or expenses
in connection with any such proceedings, and Lessee will indemnify and save
harmless Lessor from and against any such costs and expenses, including, but not
limited to, reasonable attorneys’ fees and disbursements, and from any liability
resulting from such proceeding. Lessee shall be entitled to any refund with
respect to any Imposition and penalties or interest thereon which have been paid
by Lessee (whether directly or through escrowed funds), or which have been paid
by Lessor but previously reimbursed in full to Lessor by Lessee.
 
4.06.       The certificate, advice or bill of the appropriate official
designated by law to make or issue the same or to receive payment of any
Imposition, or of non-payment of such Imposition, shall be prima facie evidence
that such Imposition is due and unpaid at the time of the making or issuance of
such certificate, advice or bill.
 
4.07.       Unless escrowed as provided in Section 4.03, Lessor appoints Lessee
the attorney-in-fact of Lessor for the purpose of making all payments to be made
by Lessee pursuant to any of the provisions of this Lease to persons or entities
other than Lessor. In case any person or entity to whom any sum is directly
payable by Lessee under any of the provisions of this ARTICLE 4 shall refuse to
accept payment of such sum from Lessee, Lessee shall thereupon give written
notice of such fact to Lessor and shall pay such sum directly to Lessor at the
address specified in Section 19.01 hereof, and Lessor shall promptly pay such
sum to such person or entity.
 
4.08.       Unless escrowed as provided in Section 4.03, and except as otherwise
provided in Section 4.07, Lessee shall make all payments of Impositions directly
to the appropriate taxing authorities.
 
4.09.       Notwithstanding anything to the contrary hereinabove set forth, in
the event any fee mortgagee requires any Imposition to be escrowed, Lessee shall
comply with such mortgagee’s escrow requirements delivered to Lessee in writing.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
Insurance.
 
5.01.       At all times during the Term of this Lease, Lessee, at its own cost
and expense, shall carry and maintain insurance coverage set forth below in the
name of Lessor, Lessee and the holder of any fee mortgage (provided Lessee
receives written notice of the identity of any such fee mortgagee) as their
respective interests may appear.
 
(a)   Property Insurance.
 
(i)   Insurance on the Property (including, without limitation, the Buildings
and all improvements thereto hereafter made by Lessee) and all fixtures,
equipment and personal property at the Property under an “All Risks of Physical
Loss” policy (hereinafter referred to as “All Risks”), including, without
limitation, coverage for loss or damage by water, flood, subsidence and
sprinkler damage and, when and to the extent obtainable from the United States
government or any agency thereof at commercially reasonable rates, war risks;
such insurance to be written with full replacement coverage (the “Replacement
Value”), i.e., in an amount equal to the greater of (1) 100% of the full costs
of replacement of the Property and such fixtures, equipment and personal
property (less the cost of excavations, foundations and footings below the
basement floor) or (2) an amount sufficient to prevent Lessee from becoming a
co-insurer of any loss under the applicable policy. The insurance company’s
determination of the amount of coverage required in clause (1) above shall be
binding and conclusive on Lessor and Lessee for purposes of the coverage
required by clause (1). A stipulated value or agreed amount endorsement deleting
the co-insurance provision of the policy shall be provided with such insurance.
If not otherwise included within the “All Risks” coverage specified above,
Lessee shall carry or cause to be carried, by endorsement to such “All Risks”
policy, coverage against damage due to water and sprinkler leakage, flood and
collapse and shall be written with limits of coverage reasonably required by
Lessor.
 
(ii)   The Replacement Value shall include the cost of debris removal and the
value of grading, paving, landscaping, architects, and development fees.
 
(b)   Liability Insurance. Comprehensive general liability insurance with
respect to the Property and the operations related thereto, whether conducted on
or off the Property, against liability for personal injury, including bodily
injury and death, and property damage. Such comprehensive general liability
insurance shall be on an occurrence basis and specifically shall include:
 
(i)   Contractual Liability to cover Lessee’s obligation to indemnify Lessor as
required hereunder; and
 
(ii)   Water damage and sprinkler leakage legal liability.
 
 
11

--------------------------------------------------------------------------------

 
 
All such insurance against liability for personal injury, including bodily
injury and death, and property damage as specified above shall be written for a
combined single limit which is in accordance with Lessee’s current liability
policies or which Lessee is then maintaining for the Property or such greater
amount as may be determined by Lessee. Such limit shall be subject to reasonable
increase (as reasonably determined by Lessor and Lessee) from time to time in
accordance with the limits then being customarily carried on buildings of
similar age and construction and similarly situated as the Property.
 
(c)   Miscellaneous Insurance. Such other insurance in such amounts as from time
to time reasonably may be required by Lessor or any mortgagee of the fee of the
Property.
 
5.02.       Lessee further covenants and agrees, at its sole cost and expense,
to take out and maintain at all times during the Term of this Lease all
necessary worker’s compensation insurance in compliance with applicable law
covering all persons employed by Lessee in and about the Property.
 
In addition to the insurance carried by Lessee, during the course of any
alteration or repair work undertaken by a contractor hired by or for Lessee,
Lessee shall require such contractor to carry public liability insurance in
limits of not less than the amounts herein specified for Lessee or such other
amounts reasonably approved by Lessor.
 
5.03.       All insurance provided for in this ARTICLE 5 shall be in such form
and shall be issued by such responsible insurance companies licensed to do
business in the State of Texas as are reasonably approved by Lessor. Upon the
execution of this Lease, and, thereafter, not less than thirty (30) days prior
to the expiration dates of the expiring policies required pursuant to this
ARTICLE 5, originals of the policies or renewal certificates, as the case may
be, bearing notations evidencing the payment of premiums or accompanied by other
evidence reasonably satisfactory to Lessor of such payment, shall be delivered
by Lessee to Lessor.
 
5.04.       All policies of insurance provided for in Sections 5.01 and 5.02
shall name any mortgagee of the fee of the Property (provided Lessee receives
written notice of the identity of any such fee mortgagee), Lessor and Lessee as
the insureds as their respective interests may appear.
 
5.05.       Neither Lessor nor Lessee shall violate or permit to be violated any
of the conditions, provisions or requirements of any insurance policy required
by this ARTICLE 5, and Lessee shall perform, satisfy and comply with, or cause
to be performed, satisfied and complied with, the conditions, provisions and
requirements of the insurance policies and the companies writing such policies
so that, at all times during the Term of this Lease, companies reasonably
acceptable to Lessor provide the insurance required by this ARTICLE 5.
 
5.06.       Each policy of insurance required to be carried pursuant to the
provisions of ARTICLE 5 shall contain (i) a provision that no act or omission of
Lessor or Lessee shall affect or limit the obligation of the insurance company
to pay the amount of any loss sustained, (ii) an agreement by the insurer that
such policy shall not be cancelled, modified or denied renewal without at least
thirty (30) days’ prior written notice to Lessor, (iii) an agreement that if
cancellation is due to nonpayment of premiums, the insurer will so specify in
the notice given in (ii) above and will reinstate the policy upon payment of the
premiums by Lessor or a fee mortgagee, and (iv) a waiver of subrogation by the
insurer.
 
 
12

--------------------------------------------------------------------------------

 
 
5.07.       If, by reason of changed economic conditions, the insurance amounts
referred to in this Lease become inadequate, upon Lessor’s request, the limits
shall be reasonably increased by Lessor from time to time to meet changed
circumstances including but not limited to changes in purchasing power of the
dollar and changes indicated by the course of plaintiffs’ verdicts in personal
injury actions in the District Court, Lee County, State of Texas.
 
ARTICLE 6
 
Damage or Destruction.
 
If at any time during the Term of this Lease the Property or any part thereof
shall be damaged or destroyed by fire or other casualty (including any casualty
for which insurance coverage was required by this Lease but not obtained) of any
kind or nature, provided there are adequate insurance proceeds available to
Lessee for such purposes under the policies of insurance required by this Lease,
or there would have been adequate insurance proceeds available to Lessee if
Lessee carried the policies of insurance required by this Lease, Lessee shall
rebuild the same to substantially the condition which existed prior to such
damage or destruction and this Lease shall continue in full force and effect. If
there are not adequate insurance proceeds available to Lessee under the policies
of insurance required by this Lease, and there would not have been adequate
insurance proceeds available to Lessee if Lessee carried the policies of
insurance required by this Lease, then Lessee may elect within ninety (90) days
of such casualty by written notice to Lessor, to either (a) rebuild the same to
substantially the condition which existed prior to such damage or destruction
(or with such modifications as are reasonably approved by Lessor) in which event
this Lease shall continue in full force and effect and Lessee shall pay any cost
of rebuilding the Improvements not covered by such policies of insurance, or
(b) provided Lessee is not then in default hereunder beyond any curative period
provided herein, remove all improvements from the Land, at Lessee’s cost and
expense, in which event this Lease shall terminate effective as of the date of
the removal of such improvements and delivery of the Property to Lessor in
accordance with the terms of this Lease. All insurance money paid on account of
such damage or destruction of the Property under the policies of insurance
provided for in Section 5.01(a) above (herein sometimes referred to as the
"Casualty Insurance Proceeds") shall, unless an Event of Default by Lessee then
exists hereunder, be available for the payment of the costs of rebuilding or
removing the improvements, including temporary repairs for the protection of
other property, to the extent such Casualty Insurance Proceeds shall be
sufficient for such purpose and, unless an Event of Default by Lessee then
exists hereunder, Lessor shall have no claim thereto; provided, however, should
Lessee elect to remove all improvements from the Land and terminate this Lease
as permitted above, all such insurance proceeds attributable to the improvements
that are in excess of the cost of removing the improvements shall be paid to
Lessor. Notwithstanding the foregoing, there shall be a reasonable and equitable
abatement of Rent for any period(s) in which Lessee is not reasonably able to
operate its business from the Property due to casualty and/or restoration
efforts for the portion of the Property that is rendered untenantable.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 
Condemnation.
 
7.01.       In the event of a taking of the entire Property, this Lease shall
terminate upon the date that Lessee surrenders possession to the condemning
authority (the “Taking Date”), at which time Rent shall be apportioned and the
parties shall be released from liability hereunder except as otherwise set forth
in this Lease. In the event of a taking of a substantial portion as would render
the balance of the Property not suitable for Lessee’s then current use, this
Lease shall terminate, at Lessee’s option, such option to be exercised by Lessee
giving not less than thirty (30) days’ prior written notice to Lessor at which
time the parties shall be released from further liability hereunder except as
otherwise set forth in this Lease. The loss or material change of any of the
rights of parking or access, ingress or egress to and from the Property existing
as of the Effective Date shall be deemed such a substantial taking as would
render the use of the Property not suitable for Lessee’s then current use.
 
7.02.       In the event of a taking of less than the entire Property or less
than a substantial portion as would render the balance of the Property not
suitable for Lessee’s then current use, Rent shall be abated fairly and
equitably in accordance with the portion taken. If such taking occurs within the
last Lease Year of the Term and has a material impact on Lessee’s ability to do
business, this Lease shall terminate, at Lessee’s option, such option to be
exercised by Lessee giving not less than thirty (30) days’ prior written notice
to Lessor at which time the parties shall be released from further liability
hereunder except as otherwise set forth in this Lease.
 
7.03.       In the event of a taking of any portion of the Property as would
materially adversely affect Lessee’s ability to do business at the Property for
a period of ninety (90) days or less, the Term shall toll and Rent shall abate
from the Taking Date and recommence when possession is restored to Lessee. If
such taking shall extend beyond ninety (90) days, the taking shall, at the
option of Lessee, be considered permanent, entitling Lessee to its rights set
forth in Section 7.01 above.
 
7.04.       Upon a taking, all sums awarded for the Property shall be
apportioned between Lessor and Lessee in accordance with their interests in the
Property. In addition, nothing contained herein shall be deemed to give Lessor
any interest in, or to require Lessee to assign to Lessor, any award made to
Lessee for the taking of any of Lessee’s property, Lessee’s relocation costs or
Lessee’s business damages. Lessor shall not agree to any settlement in lieu of
condemnation with the condemning authority without Lessee’s prior written
consent.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
Repairs and Maintenance; Services
 
8.01.       Lessee shall, at its own cost and expense, keep and maintain all the
Property in good condition and repair and make all necessary repairs and
replacements to the Property, whether structural or non-structural, including,
but not limited to, road maintenance, the pipes, water, sewage and septic
system, heating system, plumbing system, window glass, fixtures, and all other
appliances and their appurtenances and all equipment and personal property used
in connection with the Property so that the Property is in at least the same
condition as when received by Lessee, reasonable wear and tear, casualty and
condemnation excepted. Such repairs and replacements, interior and exterior,
structural and non-structural, shall be made promptly, as and when necessary so
that the Property is in at least the same condition as when received by Lessee,
reasonable wear and tear, casualty and condemnation excepted. All repairs and
replacements shall be in quality and class at least equal to the original work.
Upon and during the continuance of an Event of Default by Lessee in making such
repairs or replacements, Lessor may, but shall not be required to, make such
repairs and replacements for Lessee’s account, and the expense thereof together
with Interest thereon until paid shall constitute and be collectible as
Additional Rent. Lessee shall maintain at its sole cost and expense all portions
of the Property in a clean and orderly condition, free of dirt, rubbish, snow,
ice and unlawful obstructions. Periodically, J & P Services, Inc., or another
company reasonably acceptable to Lessor providing the same service, will
maintain the access roadway to the Property and will invoice Lessor for its 1/5
pro rata share of the road maintenance (“Road Maintenance Costs”). Lessee is
obligated to timely pay the Road Maintenance Costs upon receipt of the invoice
from Lessor. In the event Lessor receives the invoice for the Road Maintenance
Costs, Lessor will promptly forward the invoice to Lessee for payment (and
Lessor shall ensure that such invoice is delivered to Lessee in a manner that
allows Lessee sufficient time to process the payment of the Road Maintenance
Costs before the due date therefor).
 
8.02.       Neither Lessor nor Lessee will suffer any waste or damage,
disfigurement or injury to the Property or any part thereof.
 
8.03.       Subject to Section 8.01, unless resulting from any act or omission
of Lessor or any of its employees, agents, contractors, representatives,
licensees or invitees, it is intended by Lessee and Lessor that Lessor shall
have no obligation, in any manner whatsoever, to repair or maintain the Property
(or any equipment therein), whether structural or nonstructural, all of which
obligations are intended, as between Lessor and Lessee, to be those of Lessee.
Except as provided above in this Section 8.03, Lessee expressly waives the
benefit of any statute now or in the future in effect which would otherwise
afford Lessee the right to make repairs at Lessor’s expense or to terminate this
Lease because of Lessor’s failure to keep the Property in good order, condition
and repair.
 
8.04.       Lessee shall, at Lessee’s sole cost and expense, supply the Property
with electricity, heating, ventilating and air conditioning, water, natural gas,
lighting, replacement for all lights, restroom supplies, telephone service and
disposal services, and such other services as Lessee determines to furnish to
the Property. Unless resulting from any act or omission of Lessor or any of its
employees, agents, contractors, representatives, licensees or invitees, Lessor
shall not be in default hereunder or be liable for any damage or loss directly
or indirectly resulting from, nor shall the Net Rent or Additional Rent be
abated or a constructive or other eviction be deemed to have occurred by reason
of, the installation, use or interruption of use of any equipment in connection
with the furnishing of any of the foregoing services, any failure to furnish or
delay in furnishing any such services, whether such failure or delay is caused
by accident or any condition beyond the control of Lessor or Lessee or by the
making of repairs or improvements to the Property or otherwise, or any
limitation, curtailment, rationing or restriction on use of water, electricity,
gas or any form of energy serving the Property, whether such results from
mandatory governmental restriction or voluntary compliance with governmental
guidelines or otherwise. Lessee shall pay as Additional Rent the full cost of
any and all of the foregoing services that Lessee is not paying directly to the
provider of such service, provided that Lessee shall receive any invoices and
other documentation reasonably required by Lessee to evidence the cost of such
services.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
Alterations and Improvements by Lessee.
 
9.01.       Unless required by law or any governmental authority, Lessee shall
not make any alterations or improvements (except restorations, repairs and
maintenance pursuant to ARTICLE 6, ARTICLE 7 and ARTICLE 8, as applicable, and
the removal and replacement of equipment from the Buildings as set forth in
ARTICLE 16) to the Property or any part thereof without the prior written
consent of Lessor, which consent shall not be unreasonably withheld, conditioned
or delayed. Lessee need not seek the consent of Lessor, and such consent shall
not be required, with respect to alterations or improvements aggregating TWENTY
THOUSAND and NO/100 DOLLARS ($20,000.00) or less in value or cost (whichever is
higher) to be commenced or performed in any Lease Year. Notwithstanding anything
to the contrary herein, in no event shall Lessee make any alterations or
improvements which would affect the structure or structural integrity of the
Buildings or the facade of the Buildings, without obtaining the prior written
consent of Lessor, which consent shall not be unreasonably withheld, conditioned
or delayed. In no event shall Lessee be permitted to install underground storage
tanks or underground fuel systems on the Property. Lessor’s refusal to consent
to the installation of an underground tank or underground fuel system shall be
conclusively presumed to be reasonable. Any such alterations or improvements in
or to the Property requiring the approval of Lessor shall be subject, however,
in all cases to the following:
 
(a)   Any improvement or alteration shall be made with at least fifteen (15)
days prior notice to the Lessor, unless a governmental authority requires
otherwise or except in the case of an emergency, in which case, Lessee shall
give Lessor as much notice as is practicable, accompanied by a copy of the
proposed plans and specifications in detail reasonably sufficient for Lessor to
review same, the identity of the contractor and any subcontractors, and a copy
of all contracts with respect to the improvement or alteration, and shall be
made promptly at the sole cost and expense of the Lessee and in a good and
workmanlike manner and in compliance in all respects with all applicable laws,
ordinances, codes, rules, regulations, permits and authorizations promulgated or
issued by any governmental authority having jurisdiction thereof. Upon Lessor’s
request, to be made not more frequently than once per Lease Year, Lessee shall
deliver to Lessor “as-built” plans and specifications for any work theretofore
completed.
 
(b)   The Property shall at all times be free of liens for labor and materials
supplied or claimed to have been supplied to the Property.
 
(c)   Notice is hereby given that Lessor shall not be liable for any labor or
materials furnished to or for the Lessee. Furthermore, notice is hereby given to
Lessee and Lessee’s mechanics, laborers and materialmen with respect to the
Property that no mechanic’s, materialman’s or laborer’s lien shall attach to or
affect the reversion or other interest of Lessor in or to the Property.
 
(d)   Worker’s compensation and general liability insurance with respect to the
alterations and improvements as required by Section 5.02 shall be maintained
and/or provided.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)   All fixtures, work, alterations, additions, improvements or permanent
equipment installed or made by Lessee, or at Lessee’s expense, upon or in the
Property shall be the property of Lessor. Notwithstanding the foregoing, Lessor
shall have the right and privilege to serve notice upon Lessee , at the time of
Lessor’s approval of any such fixtures, work, alterations, additions,
improvements or permanent equipment, that any such fixtures, work, alterations,
additions, improvements or equipment shall be removed, in which event, Lessee
shall, at its own cost and expense and prior to the expiration of the Term of
this Lease, remove same in accordance with such request, and restore the
Property to its original condition, reasonable wear and tear, casualty and
condemnation excepted. If Lessee fails to so remove and restore, Lessor shall
have the right to remove such property and to dispose of the same and to restore
the Property without accountability to Lessee, and at the sole cost and expense
of Lessee. In the event of any damage to the Property as a result of the removal
of such property, Lessee shall immediately repair such damage or, in the Event
of Default with respect to such obligation, shall immediately upon receipt of
written request from Lessor reimburse Lessor for Lessor’s reasonable costs and
expenses in repairing such damage, and the provisions of this sentence shall
survive the expiration of the Term of this Lease. All personal property and
moveable equipment owned by Lessee upon or in the Property shall remain the
property of Lessee unless Lessee fails to remove such personal property or
equipment upon termination of this Lease or surrender by Lessee of the Property
to Lessor all in accordance with the provisions set forth above with respect to
removals at Lessor’s request. All interior alterations and improvements in the
Office Building must be consistent with the current finish.
 
ARTICLE 10
 
Discharge of Liens.
 
10.01.      Except as provided in ARTICLE 18, Lessee shall not create or permit
to be created any lien, encumbrance or charge upon the Property or any part
thereof, and Lessee shall not suffer any other matter or thing whereby the
estate, rights and/or interest of Lessee and/or Lessor (or any part thereof) in
the Property or any part thereof might be encumbered by any such lien,
encumbrance or charge.
 
10.02.      If any mechanic’s, laborer’s or materialman’s lien shall at any time
be filed against the Property or any part thereof, Lessee, within twenty (20)
days after receipt of notice of the filing thereof, will cause the same to be
discharged of record by payment, deposit, bond, order of a court of competent
jurisdiction or otherwise. If Lessee shall fail to cause such lien to be
discharged within the period aforesaid, then, in addition to any other right or
remedy Lessor may have hereunder or at law or equity, Lessor may, but shall not
be obligated to, discharge the same and Lessor shall be entitled, if Lessor so
elects, to compel the prosecution of an action for the foreclosure of such lien
by the lienor and to pay the amount of the judgment in favor of the lienor with
interest, costs and allowances. Any amount so paid by Lessor and all costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, incurred by Lessor in connection with the discharge of the lien
and/or the prosecution of such action, together with Interest thereon from the
respective dates of Lessor’s making of the payment or incurring of the cost and
expense to the date Lessee reimburses Lessor for such amount shall constitute
Additional Rent payable by Lessee under this Lease and shall be paid by Lessee
to Lessor immediately upon Lessee’s receipt of demand therefor in writing.
 
10.03.     Nothing in this Lease contained shall be deemed or construed in any
way as constituting the consent or request of Lessor, expressed or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialman
for the performance of any labor or the furnishing of any materials for any
specific improvement, alteration to or repair of the Property or any part
thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
Compliance with Laws, Ordinances, Etc.
 
11.01.     Throughout the Term of this Lease, Lessee, at its sole cost and
expense, will promptly comply in all material respects with all present and
future laws, ordinances, orders, rules, regulations and requirements of all
federal, state and municipal governments, departments, commissions, boards and
officers (including, without limitation, all environmental laws, ordinances,
orders, rules, regulations and requirements), and all orders, rules and
regulations of the National Board of Fire Underwriters, or any other body or
bodies exercising similar functions, foreseen or unforeseen, ordinary, as well
as extraordinary, which may be applicable to the Property or any part thereof
and the sidewalks, alleyways, passageways, curbs and vaults adjoining the
Property or to the use or manner of use of the Property or the tenants or
occupants thereof, whether or not such law, ordinance, order, rule, regulation
or requirement shall necessitate structural changes or improvements or other
work or interfere with the use and enjoyment of the Property.
 
11.02.     Lessee shall likewise observe and comply in all material respects
with the requirements of all policies of public liability, fire and all other
policies of insurance at any time in force with respect to the Property and the
improvements thereon, and Lessee shall, in the event of any violation or any
attempted violation of the provisions of this Section 11.02, take steps
immediately upon obtaining knowledge of such violation or attempted violation to
remedy or prevent the same, as the case may be.
 
11.03.     Provided no Event of Default is then in existence, Lessee shall have
the right, after prior written notice to Lessor, to contest by appropriate legal
proceedings diligently conducted in good faith, in the name of Lessee or Lessor
or both, at Lessee’s sole cost and expense and without cost or expense to
Lessor, the validity or application of any law, ordinance, order, rule,
regulation or requirement of the nature referred to in Section 11.01 and defer
compliance therewith during the pendency of such contest, subject to the
following:
 
(a)   If compliance therewith, pending the prosecution of any such proceeding,
may legally be delayed without the incurrence of any lien, charge or liability
of any kind against the Property or any part thereof and without subjecting
Lessor to any liability, civil or criminal, or fine or forfeiture, for failure
so to comply therewith during such period, then Lessee may delay compliance
therewith until the final determination of such proceeding.
 
(b)   If any lien, charge or civil liability would be incurred by reason of any
such delay, Lessee, nevertheless, may contest as aforesaid and delay as
aforesaid, provided that such delay would not subject Lessor to criminal
liability, fine or forfeiture, or the Property to a lien, and Lessee, prior to
instituting any such proceedings, furnishes to Lessor a letter of credit or bond
or undertaking by a surety company or cash deposit or other security reasonably
satisfactory to Lessor (such choice of security to be at Lessor’s sole option)
securing compliance with the contested law, ordinance, order, rule, regulation
or requirement and payment of all interest, penalties, fines, fees and expenses
in connection therewith.
 
(c)   Any such proceeding instituted by Lessee shall be begun as soon as is
reasonably possible after the passage or issuance of any such law, ordinance,
order, rule, regulation or requirement and the application thereof to Lessee or
to the Property and shall be prosecuted to final adjudication with dispatch and
due diligence.
 
(d)   Notwithstanding anything to the contrary herein, Lessee shall promptly
comply with any such law, ordinance, order, rule, regulation or requirement
being contested and compliance shall not be deferred if at any time the Property
or any part thereof shall be in danger of being forfeited or lost or if Lessor
shall be in danger of being subjected to criminal liability or penalty by reason
of noncompliance therewith.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)   Lessee agrees to indemnify and hold Lessor, the partners of Lessor and
Lessor’s employees, agents and representatives harmless from and against any and
all claims, causes of action, judgments, damages, fines, forfeitures, costs, and
expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, arising out of or in connection with Lessee’s failure to comply
with and/or contesting any such law, ordinance, order, rule, regulation or
requirement pursuant to the provisions of this Section 11.03.
 
Lessor will execute and deliver any appropriate papers which may be reasonably
necessary or proper, and otherwise reasonably cooperate with Lessee, to permit
Lessee to contest the validity or application of any such law, ordinance, order,
rule, regulation or requirement.
 
ARTICLE 12
 
Lessor’s Right to Perform Lessee’s Covenants.
 
12.01.     If, after any applicable cure, grace and/or notice period, but
without cure, notice or grace in the case of an emergency, Lessee shall at any
time fail to pay any Imposition in accordance with the provisions of ARTICLE 4
hereof or to take out, pay for, maintain or deliver any of the insurance
policies provided for in ARTICLE 5 or ARTICLE 9 hereof, or shall fail to make
any other payment or perform in any material respect any other act on its part
to be made or performed under this Lease, or shall default in the performance in
any material respect of any of its obligations under this Lease (“Breaches”),
then Lessor, or any fee mortgagee, without thereby waiving such Breach or
releasing Lessee from any obligation contained in this Lease, may (but shall not
be obligated to) perform the same for the account of and with the expense
thereof to be paid by Lessee, and may (but shall be under no obligation to)
enter upon the Property for any such purpose and take all such action thereon,
as may be necessary therefor.
 
12.02.     All sums so paid by Lessor or any fee mortgagee pursuant to Section
12.01 above and all costs and expenses, including, without limitation, all
reasonable legal fees and disbursements incurred by Lessor or any fee mortgagee
in connection with the performance of any such act pursuant to Section 12.01
above, together with Interest thereon from the respective dates of Lessor’s or
such fee mortgagee’s making of each such payment or incurring of each such cost
and expense to the date paid by Lessee to Lessor or such fee mortgagee shall
constitute Additional Rent payable by Lessee under this Lease and shall be paid
by Lessee to Lessor or such fee mortgagee immediately upon Lessee’s receipt of
written demand therefore.
 
ARTICLE 13
 
Entry On Property By Lessor.
 
13.01.     Lessee will permit Lessor and its authorized representatives to enter
the Property at all reasonable times and hours upon reasonable written notice to
Lessee for the purpose of (i) inspecting the same, and (ii) making any necessary
repairs thereto and performing any work therein that Lessor may be entitled to
make or perform, respectively, pursuant to the provisions of Section 12.01
hereof; provided, however, Lessor and its authorized representatives shall not
cause any unreasonable interference with Lessee’s business operations on the
Property as a result of any such entry. Nothing herein shall imply any duty upon
the part of Lessor to do any such work, and performance thereof by Lessor shall
not constitute a waiver of Lessee’s Event of Default in failing to perform the
same.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 14
 
Indemnification of Lessor.
 
14.01.     Lessee will indemnify and save harmless Lessor and any partner of
Lessor against and from all liabilities, suits, obligations, fines, damages,
penalties, claims, costs, charges and expenses, judgments and causes of action,
including, without limitation, reasonable architects’ and attorneys’ fees and
disbursements, which may be imposed upon or incurred by or asserted against
Lessor and/or any such partner by reason of any of the following occurring
during the Term of this Lease:
 
(a)   any work or thing done in, on or about the Property or any part thereof at
the direction or with the consent of Lessee;
 
(b)   any negligence on the part of Lessee or any of its agents, contractors,
servants, employees, sublessees, licensees or invitees;
 
(c)   any accident, injury (including, without limitation, death) or damage to
any person or entity or property (other than Lessor’s Personal Property)
occurring in, on or about the Property;
 
(d)   any material failure on the part of Lessee to perform or comply with any
of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease on its part to be performed or complied with;
 
(e)   any lien or claim which may be alleged to have arisen against or on the
Property under any law, ordinance, order, rule, regulation or requirement of any
governmental authority, including, without limitation, environmental laws,
ordinances, orders, rules, regulations or requirements;
 
(f)   any failure on the part of Lessee to keep, observe and perform in any
material respects any of the terms, covenants, agreements, provisions,
conditions or limitations contained in any occupancy agreements, concession
agreements or other contracts and agreements affecting the Property, on Lessee’s
part to be kept, observed or performed;
 
(g)   any tax or fee attributable to the execution or recording of this Lease or
any memorandum thereof charged by any governmental authority; or
 
(h)   any contest permitted pursuant to the provisions of any Article of this
Lease.
 
NOTWITHSTANDING THE FOREGOING, LESSEE’S INDEMNIFICATION SHALL NOT INCLUDE THE
NEGLIGENCE AND/OR WILLFUL MISCONDUCT OF LESSOR, ITS AGENTS OR EMPLOYEES.
 
In the event of loss or damage to Lessor’s Personal Property, to the extent
Lessor recovers such loss or damage from insurance proceeds Lessor hereby waives
and releases Lessee from any and all right of recovery, claim, or action for
such loss or damage to the extent of Lessor’s recovery from insurance proceeds,
REGARDLESS OF CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF LESSEE OR ITS AGENTS,
OFFICERS AND EMPLOYEES. Provided, however, the foregoing waiver and release does
not include the gross negligence or intentional misconduct by Lessee or any loss
or damage in excess of insurance recovery.
 
 
20

--------------------------------------------------------------------------------

 
 
The obligations of Lessee under this ARTICLE 14 shall not in any way be affected
by the absence or presence in any case of covering insurance or by the failure
or refusal of any insurance carrier to perform any obligation on its part under
insurance policies affecting the Property.
 
In case any claim, action or proceeding is made or brought against Lessor by
reason of any of the foregoing events to which reference is made in this Section
14.01, then Lessee will, upon receipt of written notice from Lessor, at Lessee’s
sole cost and expense, resist or defend such claim, action or proceeding, in
Lessor’s name, if necessary, by counsel reasonably approved in writing by
Lessor, such approval not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Lessor may engage its own counsel, at Lessor’s
expense, to defend it or to assist in its defense.
 
14.02.     The provisions of Section 14.01 shall survive the termination or
expiration of this Lease with respect to any action occurring during the Term of
the Lease.
 
ARTICLE 15
 
Assignments, Subletting, Mortgages.
 
15.01.     Lessee expressly covenants that it shall not, without Lessor’s prior
written consent, assign all or any part of this Lease or suffer or permit the
Property or any part thereof to be used by others or sublet all or any part of
the Property, nor shall Lessee mortgage, hypothecate, assign, pledge, grant a
security interest in or encumber the Property or any part thereof, this Lease
and/or the leasehold estate created hereby, nor shall Lessee assign, pledge,
hypothecate and/or give a security interest in, any personal property included
within this Lease and/or the income, receipts, revenues and profits of the
Property or any part thereof; provided, however, that Lessor will not withhold,
condition or delay consent to any assignment of this Lease or any subletting of
all or any part of the Property so long as (i) the proposed assignee or
sublessee is engaged in a business using the Property for the uses permitted
under this Lease and such use is in keeping with the then applicable standards
of the Property, (ii) Lessee shall remain primarily liable under this Lease; and
(iii) the credit standing of such proposed assignee or sublessee is acceptable
to Lessor in Lessor’s reasonable judgment; and (v) the term of any proposed
sublease (together with all extensions or renewals thereof) shall terminate on
or before the end of the Term of this Lease.
 
If Lessee desires at any time to assign this Lease or sublet all or a portion of
the Property, it shall first notify Lessor of its desire to do so and shall
submit in writing to Lessor (a) the name of the proposed assignee, (b) the
nature of the proposed assignee’s business to be carried on in the Property, (c)
a copy of the proposed assignment and any other applicable agreement, (d) such
financial information as Lessor may reasonably request concerning the proposed
assignee, including, without limitation, current financial statements of any
prospective guarantor and (e) such other information as may be reasonably
necessary to evaluate (a) through (e) above. To the extent Lessor’s consent is
required as a condition to the effectiveness of any such assignment or sublease,
Lessor hereby reserves the right to condition any such consent upon Lessor’s
reasonable determination that (1) the proposed assignee is financially
responsible as a sole lessee, (2) the proposed assignee or sublessee is likely
to conduct a business on the Property of a type and quality substantially
similar to that conducted by Lessee, and (3) the proposed use by the assignee is
compatible with any existing or future use by Lessee. Lessor agrees to advise
Lessee in writing within thirty (30) days after Lessor’s receipt of Lessee’s
notice as provided above as to whether or not a proposed assignee or sublessee
is acceptable. Except as otherwise permitted by this Lease, any attempted
assignment, transfer, mortgage or other encumbrance of Lessee’s interest in this
Lease of the Property or subletting or permissive use in occupancy of the
Property without Lessor’s written consent shall be null and void and have no
force and effect whatsoever and shall constitute a breach of this Lease.
 
 
21

--------------------------------------------------------------------------------

 
 
15.02.     Notwithstanding anything contained in this ARTICLE 15 or elsewhere in
this Lease to the contrary, Lessee may assign all or any part of this Lease,
sublet all or any part of the Property or otherwise transfer all or any part of
its interest in this Lease and the Property to any Permitted Transferee. The
term “Permitted Transferee” means (i) any affiliate of Lessee, (ii) the
purchaser of all or substantially all of Lessee’s assets, or (iii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which, with which or to which
Lessee, or its corporate successors or assigns, is merged, consolidated or sold
(provided such sale is of all or substantially all of the assets of Lessee) in
accordance with applicable statutory provisions and other laws governing merger,
consolidation and sale of business entities, or (iv) any Leasehold Mortgagee (as
hereinafter defined) succeeding to Lessee’s interest in this Lease by virtue of
foreclosure (or transfer in lieu of foreclosure) of the Leasehold Mortgage (as
hereinafter defined).
 
15.03.     Lessee shall at all times and from time to time have the right,
without Lessor’s consent, to encumber by mortgage, deed of trust, deed to secure
debt or security agreement (the “Leasehold Mortgage”) Lessee’s leasehold estate
in the Property created by this Lease, together with Lessee’s rights and
interests in all of Lessee’s fixtures, equipment, personalty and improvements
situated thereon and all rents, issues, profits, revenues and other income to be
derived by Lessee therefrom, to secure such loans from time to time made by any
lender (defined below) (“Leasehold Mortgagee”) to Lessee or any affiliate of
Lessee; provided, however, that such Leasehold Mortgage shall in no event
encumber Lessor’s fee title and interest in the Property.
 
If Lessor has received notice from Lessee or Leasehold Mortgagee notifying
Lessor of the existence of a Leasehold Mortgage, together with the name and
address of Leasehold Mortgagee, Lessor shall deliver to the Leasehold Mortgagee
notice of any default by Lessee hereunder, and no notice of default shall be
deemed effective against a Leasehold Mortgagee who has notified Lessor of the
existence of its Leasehold Mortgage until the notice of default is so delivered
to Leasehold Mortgagee. If there exists at any one time more than one Leasehold
Mortgage, Lessor shall deliver a copy of notice of default only to the Leasehold
Mortgagee that is identified by notice to Lessor as holding the first priority
Leasehold Mortgage or, if no Leasehold Mortgagee has been so identified, then
Lessor may deliver a copy of notice of default to either Leasehold Mortgagee.
Leasehold Mortgagee shall have the right to correct or cure any such default
within the same period of time after receipt of such notice as is given to
Lessee under this Lease to correct or cure defaults, plus an additional period
of ten (10) days thereafter for a monetary default and an additional period of
forty-five (45) days in the event of a nonmonetary default. Lessor will accept
Leasehold Mortgagee’s performance of any covenant, condition or agreement on
Lessee’s part to be performed hereunder with the same force and effect as though
performed by Lessee if, at the time of such performance, Leasehold Mortgagee
delivers to Lessor evidence of its interest in this Lease. Notwithstanding any
provisions of this Lease under which Lessor may declare a default and terminate
or cancel this Lease or any of Lessee’s rights or interests hereunder, no notice
of default given by Lessor to Lessee or other action by Lessor to declare a
default (other than notice of a default that can be corrected or cured by the
payment of money or of a default that is within Leasehold Mortgagee’s power to
correct or cure within the time permitted hereunder) shall be effective to
terminate this Lease if and so long as Leasehold Mortgagee shall promptly
commence the enforcement of and diligently pursue all rights and remedies
legally available to it to correct or cure all defaults that are within
Leasehold Mortgagee’s power to correct or cure and, with respect to defaults
that are not within Leasehold Mortgagee’s power to correct or cure, if Leasehold
Mortgagee shall promptly commence the enforcement of and diligently pursue all
rights and remedies legally available to it to acquire the leasehold estate
hereunder, and upon acquisition thereof, perform all of the covenants and
provisions on Lessee’s part to be performed during the period of its ownership
of the leasehold estate. If this Lease terminates by reason of the happening of
any Event of Default, or because of a disaffirmance of this Lease by a receiver,
liquidator or trustee for Lessee’s property, or by any department of the city,
state or federal government that had taken possession of Lessee’s business or
property because of Lessee’s insolvency or alleged insolvency, and if, at the
time of such termination, the Leasehold Mortgage constitutes a first lien upon
Lessee’s leasehold estate (a “First Lien Leasehold Mortgagee”), Lessor shall
give notice thereof to the First Lien Leasehold Mortgagee. Upon First Lien
Leasehold Mortgagee’s written request made within thirty (30) business days
after delivery of such notice to First Lien Leasehold Mortgagee, and upon
payment to Lessor of all Rent and other monies due under this Lease to such date
and unpaid by Lessee, as well as all sums that would have become payable
hereunder by Lessee to Lessor to the date of execution and delivery of the new
lease hereinafter mentioned, had this Lease not been terminated, together with
reasonable attorneys’ fees and expenses in connection therewith and in
connection with the removal of Lessee from the Property, and the curing of all
Events of Default hereunder that are within First Lien Leasehold Mortgagee’s
power to cure, and the performance of all of the covenants and provisions
hereunder that are within First Lien Leasehold Mortgagee’s power to perform up
to the date of the execution and delivery of the new lease hereinafter
mentioned, giving credit, however, for any net income actually collected by
Lessor from the Property, Lessor shall enter into a new lease of the Property
with First Lien Leasehold Mortgagee for the remainder of the Term, including the
exercised or unexercised Extension Option, at the same Rent and on the same
terms and conditions as contained in this Lease and dated as of the date of
termination of this Lease. First Lien Leasehold Mortgagee’s estate, as tenant
under the new lease, shall have priority equal to Lessee’s estate hereunder
(that is, there shall be no charge, lien or burden upon the Property prior to or
superior to the estate granted by such new lease that was not prior to or
superior to Lessee’s estate under this Lease as of the date immediately
preceding the date of the Event of Default, except, however, any charge, lien or
burden that should not have been permitted and/or should have been discharged by
Lessee under the terms of this Lease). Nothing herein contained shall be deemed
to impose any obligation upon Lessor to deliver physical possession of the
Property to any Leasehold Mortgagee until such Leasehold Mortgagee has entered
into a new lease of the Property with Lessor.
 
 
22

--------------------------------------------------------------------------------

 
 
Leasehold Mortgagee or any purchaser in foreclosure proceedings, including any
person formed by Leasehold Mortgagee or the holder of the note or other
obligations secured by the Leasehold Mortgage, may become the legal owner and
holder of this Lease and the equipment, fixtures and other property assigned as
additional security for such Leasehold Mortgage by foreclosure of the Leasehold
Mortgage or as a result of assignment or conveyance in lieu of foreclosure.
 
ARTICLE 16
 
Surrender.
 
16.01.     Lessee shall on the last day of the Term hereof, or upon any earlier
termination of this Lease, or upon any re-entry by Lessor upon the Property
pursuant to ARTICLE 17 hereof, surrender and deliver up the Property (except
personal property and moveable equipment owned by Lessee and except as Lessor
instructs pursuant to ARTICLE 9) and all fixtures, equipment and other personal
property now or hereafter at the Property into the possession and use of Lessor
in the same condition as received, reasonable wear and tear, casualty and
condemnation excepted, and free and clear of any liens created by Lessee or
resulting from the acts or omissions of Lessee. Lessee shall at no time during
the Term of this Lease remove any fixtures, equipment or other personal property
from the Property (except personal property and moveable equipment owned by
Lessee and except as Lessor instructs pursuant to ARTICLE 9) except Lessee may
remove from the Property any equipment or other personal property which is
obsolete or unfit for use or which is no longer useful in the operation of the
Property. Nothing in this ARTICLE 16 shall in any way be deemed to affect any of
Lessee’s obligations as to the use of the Property set forth in ARTICLE 2 of
this Lease.
 
16.02.     If the Property is not surrendered as above set forth, Lessee shall
indemnify, defend and hold Lessor harmless from and against loss or liability
resulting from the delay by Lessee in so surrendering the Property, including,
without limitation, any claim made by any succeeding occupant founded on such
delay. Lessee’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease. In addition to the foregoing, and
in addition to the Additional Rent, Lessee shall pay to Lessor a sum equal to
150% of the Net Rent payable as of the expiration or termination of this Lease
during each month or portion thereof for which Lessee shall remain in possession
of the Property or any part thereof after the expiration or termination of the
Term or of Lessee’s rights of possession, whether by lapse of time or otherwise.
The provisions of this Paragraph 16.02 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Lessor provided herein,
at law or at equity.
 
16.03.     Except for surrender upon the expiration or earlier termination of
the Term hereof, no surrender to Lessor of this Lease or of the Property shall
be valid or effective unless agreed to and accepted in writing by Lessor.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 17
 
Default Provisions.
 
17.01.      Each of the following events shall be an “Event of Default”
hereunder:
 
(a)   Default by Lessee in paying any installment of Net Rent or Additional Rent
or in making any deposit required pursuant to ARTICLE 4 and the continuance of
such default for five (5) days after Lessee’s receipt of written notice of such
default from Lessor;
 
(b)   If Lessee shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under present or any future bankruptcy act or any
other present or future applicable federal, state or other statute or law or
other law, ordinance, order, rule, regulation or requirement of any governmental
authority, or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Lessee or of all or any substantial part of
its properties or of Lessee’s leasehold estate with respect to the Property;
 
(c)   If within sixty (60) days after the commencement of any proceeding against
Lessee seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable federal, state
or other statute or law or other law, ordinance, order, rule, regulation or
requirement of any governmental authority, such proceeding shall not have been
dismissed, or if, within sixty (60) days after the appointment, without the
consent or acquiescence of Lessee, of any trustee, receiver or liquidator of
Lessee or of all or any substantial part of its properties or of Lessee’s
leasehold estate with respect to the Property, such appointment shall not have
been vacated or stayed on appeal or otherwise, or if, within thirty (30) days
after the expiration of any such stay, such appointment shall not have been
vacated;
 
(d)   If a material levy under execution or attachment shall be made against
Lessee or a material portion of its property and such execution or attachment
shall not be vacated or removed by court order, bonding or otherwise within a
period of thirty (30) days;
 
(e)   If the Property becomes vacant or is deserted or abandoned;
 
(f)   If the Property is used for other than the use permitted under this Lease;
 
(g)   If Lessee fails to take possession of the Property within 30 days of when
possession is given to Lessee by Lessor;
 
 
24

--------------------------------------------------------------------------------

 
 
(h)   Default by Lessee in observing or performing one or more of the other
material terms, conditions, covenants or agreements of this Lease and the
continuance of such default for a period of twenty (20) days after Lessee’s
receipt of written notice by Lessor specifying such default (unless such default
requires work to be performed, acts to be done, or conditions to be removed
which cannot by their nature reasonably be performed, done or removed, as the
case may be, within such twenty (20) day period, in which case no such Event of
Default shall be deemed to exist so long as Lessee shall have commenced curing
such default within such twenty (20) day period and shall diligently and
continuously prosecute the same to completion, provided, however, that in any
event such an Event of Default shall be deemed to exist if such cure of such
default has not been completed within 90 days after Lessee’s receipt of Lessor’s
written notice to Lessee as described above); or
 
(i)   If, without Lessor’s consent, Lessee shall reorganize, consolidate, merge,
spin off an entity or otherwise enter into any restructure plan (a
“Reorganization”) whereby, as a result of such Reorganization, the net value of
Lessee or Lessee’s assets after the Reorganization is significantly and
materially less than the value thereof prior to the Reorganization.
 
17.02.     If an Event of Default shall exist, Lessor may, at its option, give
written notice to Lessee stating that this Lease and the Term of this Lease
shall expire and terminate on the date specified in such notice, which date
shall be not less than three (3) days from the date of such notice, and upon the
expiration of the date specified in such notice, this Lease and the Term of this
Lease and all rights of the Lessee under this Lease shall expire and terminate
as if that date were the Expiration Date, and Lessee shall quit and surrender
the Property and all other property as required hereunder to Lessor but Lessee
shall remain liable as hereinafter provided.
 
17.03.     If any Event of Default shall exist, or if this Lease shall be
terminated as provided in Section 17.02 hereof or by summary proceedings or
otherwise, then, and in any of such events, Lessor may without notice, re-enter
the Property either by force or otherwise, and dispossess Lessee and the legal
representative of Lessee or other occupant of the Property by summary
proceedings or otherwise, and remove their effects and hold the Property as if
this Lease had not been made, and Lessee hereby waives the service of notice of
intention to re-enter or to institute legal or other proceedings to that end.
The terms “enter,” “re-enter,” “entry,” or “re-entry,” as used in this Lease,
are not restricted to their technical legal meaning.
 
17.04.     In the event of any termination of this Lease under the provisions of
this Article or if Lessor shall re-enter the Property under the provisions
herein, or in the event this Lease is otherwise terminated due to an Event of
Default by Lessee hereunder, or in the event of re-entry by or under any summary
dispossession or other proceedings or action or any provision of law by reason
of an Event of Default hereunder on the part of the Lessee, Lessee shall
thereupon pay to the Lessor the Net Rent and Additional Rent payable by Lessee
to Lessor up to the time of such termination of this Lease, or of such recovery
of possession of the Property by the Lessor, as the case may be, and shall also
pay to Lessor damages as hereinafter provided.
 
17.05.     In the event of a breach or a threatened breach by Lessee of any of
its obligations under this Lease, Lessor shall also have the right of
injunction. The special remedies to which Lessor may resort in this Article are
cumulative and not intended to be exclusive of any other remedies or means of
redress to which Lessor may lawfully be entitled at any time and Lessor may
invoke any remedy allowed at law or in equity as if specific remedies were not
provided for herein.
 
 
25

--------------------------------------------------------------------------------

 
 
17.06.     Subject to applicable law, if this Lease shall terminate under the
provisions of Section 17.02, or if Lessor shall re-enter the Property under the
provisions of Section 17.03 or in the event of the termination of this Lease, or
re-entry, by or under any summary dispossession or other proceeding or action or
any provision of law by reason of an Event of Default hereunder on the part of
the Lessee, Lessor shall be entitled to retain all monies, if any, paid by
Lessee to Lessor, whether as advance Rent, security or otherwise, but such
monies shall be credited by Lessor against any Net Rent or Additional Rent due
from Lessee at the time of such termination or re-entry or, at Lessor’s option,
against any damages payable by Lessee under this Article or pursuant to law or
equity.
 
17.07.     If this Lease is terminated or if Lessor shall re-enter the Property
under the provisions of this Article, or in the event of the termination of this
Lease, or of re-entry, by or under any summary dispossession or other proceeding
or action or any provision of law by reason of an Event of Default hereunder on
the part of the Lessee, Lessee shall pay to Lessor as damages, at the election
of Lessor, sums equal to the Net Rent and the Additional Rent payable hereunder
throughout the stated term of this Lease which would have been payable by Lessee
had this Lease not so terminated, or had Lessor not so re-entered the Property,
payable upon the due date therefor specified herein following such termination
or such re-entry.
 
17.08. 
 
(a)   In the event Lessor terminates this Lease under this Article, Lessor shall
credit Lessee with the net rents received by Lessor from any re-letting of the
Property during what would have been the balance of Lessee’s stated lease Term,
such net rents to be determined by first deducting from the gross rents as and
when received by Lessor from such re-letting, the expenses incurred or paid by
Lessor in terminating this Lease or in re-entering the Property and in securing
possession thereof (including, without limitation, reasonable attorneys’ fees
and disbursements and amounts for which Lessee indemnifies Lessor under Section
14.01(c) of this Lease incurred by Lessor in connection with an Event of Default
by Lessee resulting in such termination), as well as the expenses of re-letting,
including, without limitation, altering, repairing and preparing the Property
for new tenants, brokers’ commissions and other expenses sustained in securing
any new tenants or other occupants, reasonable attorneys’ fees and disbursements
and all other expenses properly chargeable against the Property and the rental
thereof (including, without limitation, the cost and expense of Lessor in
maintaining and operating the Property), and any other liability of Lessee to
Lessor, it being understood that any such re-letting may be for a period shorter
or longer than the remaining Term of this Lease, but in no event shall Lessee be
entitled to receive any excess of such net rents over the sums payable by Lessee
to Lessor hereunder, or shall Lessee be entitled in any suit for the collection
of damages pursuant to this Section to a credit in respect of any net rents from
a re-letting, except to the extent that such net rents are actually received by
Lessor. No re-entry by Lessor, whether had or taken under summary proceedings or
otherwise, shall absolve or discharge Lessee from liability hereunder. Lessor in
no way shall be responsible or liable for any failure to re-let the Property or
any part thereof, or for any failure to collect any rent due on any such
re-letting; provided, however, that neither the foregoing nor anything else
contained in this Article shall relieve Lessor from any obligation under Texas
law to mitigate the damages of Lessor arising as a result of an Event of Default
by Lessee under this Lease and shall not be construed in any way as a provision
or provisions which purports/purport to waive a right of Lessee to require that
Lessor mitigate, or to exempt Lessor from a duty to mitigate (or from liability
for its failure to satisfy such duty), Lessor’s damages arising due to an Event
of Default by Lessee under this Lease.
 
(b)   If the Property or any part thereof be re-let by Lessor for the unexpired
portion of the Term of this Lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Property, or part thereof, so re-let during the term of the
re-letting.
 
 
26

--------------------------------------------------------------------------------

 
 
17.09.     Suit or suits for the recovery of damages or deficiencies, or any
installments thereof, may be brought by Lessor from time to time at its
election, and nothing contained herein shall be deemed to require Lessor to
postpone suit until the date when the Term of this Lease would have expired if
it had not been so terminated hereunder, or under any provision of law, or had
Lessor not re-entered the Property. Nothing herein contained shall be construed
to limit or preclude recovery by Lessor against Lessee of any sums or damages to
which, in addition to the damages particularly provided above, Lessor may
lawfully be entitled by reason of any Event of Default hereunder on the part of
Lessee. Nothing herein contained shall be construed to limit or prejudice the
right of Lessor to obtain as damages by reason of the termination of this Lease
or re-entry of the Property for an Event of Default of Lessee under this Lease
an amount equal to the maximum allowed by any statute or rule of law in effect
at the time when, and governing the proceedings in which, such damages are to be
proved whether or not such amount be greater, equal to, or less than any of the
sums referred to in Section 17.07.
 
17.10.     Lessee hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Lessee being
evicted or dispossessed, or in the event of Lessor obtaining possession of the
Property, as a result of an Event of Default by Lessee under this Lease.
 
17.11.     Lessee waives the right to trial by jury with respect to any action
arising out of this Lease. Lessee further waives its rights to interpose any
offset in any summary proceeding instituted by Lessor based upon non-payment of
Net Rent or Additional Rent.
 
17.12.     All amounts payable by Lessee hereunder and each and every
installment thereof, and all costs, attorneys’ fees, disbursements and other
expenses which may be incurred by Lessor in enforcing the provisions of this
Lease or on account of any delinquency of Lessee in carrying out the provisions
of this Lease, shall be and they hereby are declared to constitute a valid lien
upon the Lessee’s leasehold with respect to the Property to the extent permitted
by law.
 
17.13.     No receipt of moneys by Lessor from Lessee after termination of this
Lease, or after the giving of any notice of termination of this Lease, shall
reinstate, continue or extend the Term of this Lease or affect any notice
theretofore given Lessee, or operate as a waiver of the right of Lessor to
enforce the payment of Net Rent and Additional Rent payable by Lessee hereunder
or thereafter falling due, or operate as a waiver of the right of Lessor to
recover possession of the Property, it being agreed that after the service of
notice to terminate this Lease or the commencement of suit or summary
proceedings, or after final order or judgment for the possession of the
Property, or after possession of the Property by re-entry by summary proceedings
or otherwise, Lessor may demand, receive and collect any moneys due or
thereafter falling due without in any manner affecting such notice, proceeding,
order, suit or judgment, all such moneys collected being deemed payments on
account of the use and occupation of the Property or, at the election of Lessor,
on account of Lessee’s liability hereunder.
 
 
27

--------------------------------------------------------------------------------

 
 
17.14.     No failure of Lessor to exercise any right or remedy available during
the continuance of an Event of Default, and no acceptance of full or partial Net
Rent or Additional Rent by Lessor during the continuance of any such Event of
Default, shall constitute a waiver of any such Event of Default. No covenant,
agreement, term or condition of this Lease to be performed or complied with by
either party, and no Event of Default or Lessor default, as applicable, with
respect thereto, shall be waived, altered or modified except by a written
instrument executed by that party. No waiver of any Event of Default or Lessor
default, as applicable, shall affect or alter this Lease, but each and every
covenant, agreement, term and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent Event of
Default or Lessor default, as applicable, thereof.
 
17.15.     Each right and remedy of Lessor provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or otherwise, and
the exercise or beginning of the exercise by Lessor of any one or more of the
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or otherwise shall not preclude the simultaneous or later
exercise by Lessor of any or all other rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or otherwise.
 
17.16.     Lessee shall pay to Lessor all costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by Lessor in
enforcing any of the covenants and provisions of this Lease and/or incurred by
Lessor in any action brought on account of the provisions hereof, and all such
costs and expenses may be included in and form a part of any judgment entered in
any action or proceeding against Lessee.
 
17.17.     While an Event of Default is in existence, this Lease shall continue
in effect for so long as Lessor does not terminate Lessee’s right to possession,
and Lessor shall have the right to enforce all its rights and remedies under
this Lease, including, without limitation, the right to recover all Net Rent and
Additional Rent as it becomes due under this Lease. Acts of maintenance or
preservation or efforts to relet the Property or the appointment of a receiver
upon initiative of Lessor to protect Lessor’s interest under this Lease shall
not constitute a termination of Lessee’s right to possession unless written
notice of termination is given by Lessor to Lessee.
 
17.18.     Except as otherwise provided in this Lease, all agreements and
covenants to be performed or observed by Lessee under this Lease shall be at
Lessee’s sole cost and expense and without any abatement of Net Rent or
Additional Rent.
 
 
28

--------------------------------------------------------------------------------

 
 
17.19.     Lessor Default
 
(a)   If Lessor fails to perform or observe any of its obligations under this
Lease and such failure continues for more than twenty (20) days after Lessee has
delivered written notice thereof to Lessor, such failure will constitute a
default under this Lease unless Lessor disputes the claimed default in good
faith by written notice to Lessee within such twenty (20) day period; provided,
however, that if the nature of Lessor’s obligation is such that more than twenty
(20) days are required for performance, then Lessor will not be in default if
Lessor commences performance within such twenty (20) day period and thereafter
diligently prosecutes the same to completion; provided, however, that such
additional period will in no event be longer than sixty (60) days after Lessor’s
receipt of Lessee’s written notice to Lessor as described above. Lessee will
identify the Lease provisions containing the Lessor’s obligations that are the
subject of Lessee’s complaint and specify in reasonable detail the nature and
extent of Lessor’s failure with respect thereto. If Lessor fails to cure any
default within the applicable cure period, Lessee will have all rights and
remedies available in this Lease and at law or in equity.
 
(b)   If Lessor fails to commence performance of an unperformed material
obligation (as reasonably determined by Lessee) (a “Material Obligation”) within
twenty (20) days after written notice from Lessee specifying such failure
(subject to extension for cure as provided in Section 17.19(a)), then Lessee may
perform such Material Obligation and Lessor shall reimburse Lessee all actual
and reasonable third-party, out-of-pocket costs incurred by Lessee in connection
therewith within thirty (30) days after Lessee delivers to Lessor written demand
therefor, accompanied by invoices substantiating Lessee’s claim (provided, if
the costs would constitute Additional Rent had Lessor performed such work, then
such costs paid by Lessee shall be treated as Additional Rent, whereupon Lessee
shall receive a credit therefor against Additional Rent next due, and Lessor
shall not be responsible for reimbursing Lessee for such costs). If Lessor fails
to pay such amount within such thirty (30)-day period, then Lessee may deliver a
written notice to Lessor requesting reimbursement, and if Lessor fails to pay
such amount within ten (10) days after receipt of such notice, then Lessee may
offset such costs (as well as any other amounts owing to Lessee from Lessor,
whether or not arising out of this Lease) against its obligation to pay Rent,
unless Lessor is in good faith disputing such claim, in which case, Lessee may
offset the amount of such claim that is not in dispute.
 
ARTICLE 18
 
Subordination.
 
18.01.     This Lease is subject and subordinate to all present and future
ground or underlying leases and to all present and future mortgages which may
now or hereafter affect such leases or the Property (or any part thereof) or
Lessor’s fee interest in the Property, and to all renewals, modifications,
consolidations, replacements and extensions thereof, but only on the condition
that Lessor has secured and delivered to Lessee, in recordable form, a
Subordination, Non-Disturbance and Attornment Agreement (an “SNDA”) executed and
acknowledged by each such lessor and mortgagee, whereby each such lessor or
mortgagee has agreed to attorn to this Lease and not disturb Lessor’s use of the
Property and Lessee has subordinated its rights hereunder to such lessor or
mortgagee, in form and substance reasonably acceptable to Lessee. Lessee’s
obligations under this Lease are expressly contingent and conditioned upon
Lessee’s receipt of an SNDA from each lessor and mortgagee as provided above.
Except as provided above in this Section 18.01, the provisions of this Section
18.01 shall be self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination, Lessee shall promptly
execute and deliver at its own cost and expense any instrument, in recordable
form, if required, that Lessor, or the holder of any such Lease or mortgage or
any of their respective successors in interest may request to evidence such
subordination, and Lessee hereby constitutes and appoints Lessor or its
successors in interest to be Lessee’s attorney-in-fact, irrevocably and coupled
with an interest, to execute and deliver any such instrument for or on behalf of
Lessee. Nothing contained in this Lease shall limit or curtail Lessor’s right to
sell, mortgage or otherwise deal with its fee interest in the Property, or
affect Lessor’s right to assign the Net Rent and/or Additional Rent payable
under this Lease either as further collateral security under a fee mortgage or
otherwise, and any such assignment of Rent shall be honored by Lessee; provided,
however, in the event of any foreclosure proceeding which is prosecuted or
completed or any transfer of the Property or Lessor’s interest therein by
foreclosure, by deed in lieu of foreclosure or otherwise, the leasehold estate
granted to Lessee under this Lease shall not be terminated or disturbed so long
as no Event of Default by Lessee shall exist under this Lease and Lessee shall
pay all sums due under this Lease and shall fully perform and comply with all of
the terms, covenants and conditions of this Lease on the part of Lessee to be
performed and/or complied with.
 
 
29

--------------------------------------------------------------------------------

 
 
18.02.     In the event of any act or omission of Lessor constituting a default
by Lessor hereunder beyond any applicable notice period, Lessee shall not
exercise any remedy until Lessee has given all fee mortgagees of the Property
(provided such fees mortgagees have been made known to Lessee in writing)
written notice of such act or omission, and unless and until a reasonable period
of time (not to exceed thirty (30) days) to allow such mortgagees to remedy such
act or omission shall have elapsed following receipt of such notice. However, if
such act or omission cannot, with due diligence and in good faith, be remedied
within such period or cannot be cured simply by the payment of money, such
mortgagees shall be allowed such further period of time as may be reasonably
necessary provided that such mortgagees commence remedying the same with due
diligence and in good faith and thereafter diligently prosecute such cure to
completion (and if such mortgagees require possession of the Property to
commence curing any such default, such mortgagees shall also be entitled to such
further periods of time as may be reasonably required to obtain possession of
the Property). Nothing herein contained shall be construed or interpreted as
requiring any mortgagee receiving such notice to remedy such act or omission.
 
ARTICLE 19
 
Bills and Notices.
 
19.01.     Except as otherwise in this Lease provided, a bill, statement, notice
or communication which Lessor may desire or be required to give to Lessee shall
be deemed sufficiently given or rendered if, in writing, delivered to Lessee
personally by hand or sent by nationally recognized overnight courier service or
sent by certified mail, return receipt requested, postage prepaid, addressed to
Lessee at PO Box 1110, Giddings, TX 78942 or at such other address as Lessee may
designate by written notice from time to time to Lessor, and the time of the
rendition of such bill or statement and of the giving of such notice or
communication shall be deemed to be the time when the same is delivered to
Lessee personally or delivered to Lessee by overnight courier or five days after
mailed as herein provided. Any notice by Lessee to Lessor must be served
personally by hand or sent by nationally recognized overnight courier service or
sent by certified mail, return receipt requested, postage prepaid, addressed to
Lessor at the address first hereinabove given or at such other address as Lessor
shall designate by written notice to Lessee from time to time during the Term
hereof, and the time of the rendition of such notice shall be deemed to be the
time when the same is delivered to Lessor personally or delivered to Lessor by
overnight courier or five days after mailed as herein provided.
 
ARTICLE 20
 
Quiet Enjoyment.
 
20.01.     Lessor covenants and agrees with Lessee that upon Lessee paying the
Net Rent and Additional Rent and observing and performing all the material
terms, covenants and conditions on Lessee’s part to be observed and performed
hereunder, Lessee may peaceably and quietly enjoy the Property hereby demised
for the duration of the Term of this Lease.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 21
 
Covenants To Bind And Benefit Respective Parties.
 
21.01.     The covenants and agreements herein contained shall bind and inure to
the benefit of Lessor and Lessee and their respective successors and (except as
otherwise provided herein) assigns, and cannot be changed, modified or
terminated orally, but only by an instrument in writing signed by both parties.
 
ARTICLE 22
 
Definitions.
 
22.01.     “Interest” shall mean a rate per annum equal to the lesser of (i)
eight percent (8%), (ii) the Wall Street Journal Prime Rate, or (iii) the
maximum applicable legal rate, if any.
 
22.02.     “Lessor” as used in this Lease means only the owner, or the mortgagee
in possession, for the time being of the Property, so that in the event of any
transfer of title of said Property, the said transferor or Lessor, as
applicable, shall be and hereby is entirely freed and relieved of all future
covenants, obligations and liabilities of Lessor hereunder, provided such
transferee of the Property agrees to assume in writing such covenants,
obligations and liabilities of said transferor or Lessor, as applicable, under
this Lease. The obligations contained in this Lease to be performed by Lessor
shall, subject as aforesaid, be binding on Lessor’s successors and assigns only
during their respective periods of ownership.
 
22.03.     “Lessee” as used in this Lease, shall include more than one person if
more than one person is Lessee and if, at any time, the term “Lessee” shall
include more than one person, the obligations of all such persons under this
Lease shall be joint and several.
 
22.04.     “Lease Year” shall mean a period of twelve consecutive calendar
months. The first Lease Year shall commence on the Commencement Date and each
succeeding Lease Year shall commence on the anniversary date of the first Lease
Year.
 
22.05.     “Unavoidable Delays” shall mean delays caused by strikes, lockouts,
acts of God, inability to obtain labor or materials, governmental restrictions,
enemy action, civil commotion, fire, terrorist action, epidemic, public utility
failure, unavoidable casualty, moratorium or similar laws prohibiting
performance or severe weather conditions or any other similar matter which shall
be beyond the reasonable control of Lessee or Lessor, as the case may be, but
the lack or insufficiency of funds shall not constitute an Unavoidable Delay.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 23
 
Net Lease; Non-Terminability.
 
23.01.     This is a net lease and the Net Rent, Additional Rent and all other
sums payable hereunder by Lessee shall be paid without notice or demand therefor
and, except as otherwise provided in this Lease, without any abatement,
deduction, set-off, suspension or defense for any reason whatsoever except as
provided herein.
 
23.02.     Except as provided herein including, without limitation, ARTICLE 6,
ARTICLE 7 and ARTICLE 8 of this Lease, this Lease shall not terminate, nor shall
Lessee have any right to terminate this Lease, nor shall Lessee be entitled to
any abatement or reduction of Net Rent or Additional Rent hereunder, nor shall
the obligations of Lessee under this Lease be affected, by reason of (i) subject
to ARTICLE 6 and ARTICLE 8 of this Lease, any damage to or destruction of all or
any part of the Property from whatever cause, (ii) subject to ARTICLE 7 of this
Lease, the taking of the Property or any portion thereof by condemnation,
requisition or otherwise, or (iii) subject to ARTICLE 6, ARTICLE 7 and ARTICLE 8
of this Lease, the prohibition, limitation or restriction of Lessee’s use of all
or any part of the Property, or any interference with such use, unless caused by
Lessor or any employee, agent, contractor, representative, licensee or invitee
of Lessor.
 
ARTICLE 24
 
Hazardous Material.
 
24.01.     Lessee (i) shall comply, and cause the Property to comply, in all
material respects, with all Environmental Laws (as hereinafter defined)
applicable to the Property (including, without limitation, the making of all
submissions to governmental authorities required by Environmental Laws and the
carrying out of any remediation program specified by such authority), (ii) shall
prohibit the use of the Property for the generation, manufacture, refinement,
production, or processing of any Hazardous Material (as hereinafter defined) or
for the storage, handling, transfer or transportation of any Hazardous Material,
(iii) shall not permit to remain, install or permit the installation on the
Property of any surface impoundments, underground storage tanks, or asbestos or
asbestos-containing materials, and (iv) shall cause any alterations of the
Property to be done in a way so as to not expose in an unsafe manner the persons
working on or visiting the Property to Hazardous Materials, and in connection
with any such alterations, shall remove, in compliance with Environmental Laws,
any Hazardous Materials present upon the Property which are not in compliance
with Environmental Laws or which present a danger to persons working on or
visiting the Property.
 
24.02.     “Environmental Laws” means the Resource Conservation and Recovery Act
of 1976, as amended, 42 U.S.C. §§6901, et. seq. (RCRA), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§9601 et.
seq. (CERCLA), the Toxic Substance Control Act, as amended, 15 U.S.C. §§2601 et.
seq., the Federal Insecticide, Fungicide and Rodenticide Act, as amended, 7
U.S.C. §§ 136 et. seq., and all applicable federal, state and local
environmental laws, ordinances, orders, rules and regulations, as any of the
foregoing may have been or may be from time to time amended, supplemented or
supplanted, and any other federal, state or local laws, ordinances, orders,
rules and regulations, now or hereafter existing relating to regulations or
control of Hazardous Materials. The term “Hazardous Materials” as used in this
Lease shall mean substances defined as “hazardous substances”, “hazardous
materials”, “hazardous wastes” or “toxic substances” in any applicable federal,
state or local statute, rule, regulation or determination, including the
Environmental Laws, and asbestos, polychlorinated biphenyls, radioactive
substances, methane, volatile hydrocarbons, petroleum or petroleum-derived
substances or wastes, radon, industrial solvents or any other material as may be
specified in applicable law or regulations; provided, however, Hazardous
Materials shall not include, and nothing contained in this Lease will be deemed
to prohibit the use of, normal quantities of office supplies, household cleaners
and other products customarily used in the conduct of general office, business
or industrial uses similar to the uses of the Property permitted under this
Lease.
 
 
32

--------------------------------------------------------------------------------

 
 
24.03.     Lessee shall pay, indemnify and save harmless Lessor, from all
liability, claims, demands, damages, losses and other reasonable expenses and
costs of every kind and description to which Lessor is subjected as a result of
the discharge or release onto the Property of Hazardous Materials which occurs
after the Term commences, and as the direct result of a discharge or release
onto the Property of Hazardous Materials by Lessee or its agents or employees;
provided, however, that such indemnification shall not be applicable to the
extent of matters for which Lessor indemnifies Lessee pursuant to Section 24.04.
 
24.04.     Lessor shall pay, indemnify and save harmless Lessee from all
liability, claims, demands, damages, losses and other reasonable expenses and
costs of every kind and description to which Lessee is subjected as a result of
the discharge or release onto the Property of Hazardous Materials which either
(a) occurs after the Term commences, and as the direct result of a discharge or
release onto the Property of Hazardous Materials which is due to an act of
Lessor or its agents or employees, or (b) for any discharge or release of
Hazardous Materials onto the Property, or any other conditions of the Property
existing prior to commencement of the Term.
 
ARTICLE 25
 
Miscellaneous.
 
25.01.     Lessor and Lessee hereby warrant and represent to each other that
there are no broker or finder fees or any real estate commissions claiming by or
through Lessor or Lessee due any broker, agent, or other party in connection
with the negotiation or execution of this Lease, and Lessee hereby agrees to
indemnify and hold Lessor harmless from and against any and all costs, expenses,
liabilities, causes of action, claims or suits in connection with compensation,
commissions, fees, or other sums claimed to be due or owing to any party (other
than the Brokers) with respect to the negotiation or execution of this Lease,
claiming by or through Lessee. Similarly, Lessor agrees to indemnify and hold
Lessee harmless from and against any and all costs, expenses, liabilities,
causes of action, claims or suits in connection with compensation, commissions,
fees, or other sums claimed to be due or owing to any party (including the
Brokers) with respect to the negotiation or execution of this Lease claiming by
or through the Lessor. The indemnification provisions of this Section 25.01
shall survive the expiration or earlier termination of this Lease.
 
25.02.     If any term or provision of this Lease shall to any extent be held
invalid or unenforceable, the remaining terms and provisions of this Lease shall
not be affected thereby, but each term and provision shall be valid and be
enforced to the fullest extent permitted by law.
 
25.03.     Each party agrees at any time, and from time to time, upon not less
than ten (10) days’ prior written request from the other party, to execute,
acknowledge and deliver to the other party a statement in writing, certifying
(if true) that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified, and stating the modifications), the dates to which the Net Rent and
Additional Rent have been paid and whether or not to the best knowledge of the
party executing such statement an Event of Default exists under this Lease or
whether any events have occurred which, with the giving of notice or the passage
of time, or both, could constitute an Event of Default hereunder, it being
intended that any such statement delivered pursuant to this Section may be
relied upon by the party which requested the statement to be executed and by any
prospective transferee or assignee of this Lease from Lessor or Lessee, any fee
mortgagee or purchaser of the fee interest in the Property and any Leasehold
Mortgagee.
 
 
33

--------------------------------------------------------------------------------

 
 
25.04.     Promptly upon the request of either party, either party may record a
memorandum of this Lease and any amendments thereto. If a memorandum is to be
recorded, the parties shall execute, acknowledge and deliver a memorandum hereof
in recordable form, prepared by Lessee, the form and substance of which shall
conform to applicable law, but may contain such other provisions of this Lease
or the substance thereof, as either party may reasonably require, excepting
rental provisions. The foregoing shall also apply with respect to each
modification of this Lease.
 
25.05.     Whenever in this Lease Lessor covenants not to unreasonably withhold
or delay its consent or approval, if Lessor shall refuse such consent or
approval, then Lessee’s sole remedy shall be for specific performance of any
such covenant and in no event shall Lessee be entitled to any money damages for
a breach of such covenant.
 
25.06.     Notwithstanding anything contained to the contrary in this Lease,
whether express or implied, it is agreed that Lessee will look only to Lessor’s
fee interest in and to the Property for the collection of any judgment (or other
judicial process) requiring the payment of money by Lessor in the event of a
breach or default under this Lease by Lessor, and no other property or assets of
Lessor or its directors, officers, shareholders, partners, joint venturers or
other principals (disclosed or undisclosed) shall be subject to suit or to levy,
execution or other enforcement procedures for the satisfaction of any such
judgment (or other judicial process).
 
25.07.     Lessee shall at all times keep and maintain full and correct records
and books of account of the operations of the Property in accordance with
generally accepted accounting principles consistently applied and shall
accurately record and preserve the records of such operations. During the
existence of an Event of Default, Lessee shall permit Lessor and Lessor’s
accountants and fee mortgagees access thereto, with the right to make copies and
excerpts therefrom at Lessor’s and such accountants’ and fee mortgagees’ sole
cost and expense; provided, however, any such access shall only be provided at
reasonable times and hours and only upon reasonable written notice to Lessee for
such purposes, and Lessor and Lessor’s accountants and fee mortgagees shall not
cause any unreasonable interference with Lessee’s business operations on the
Property as a result of any such access.
 
25.08.     The captions of this Lease are for convenience of reference only and
in no way define, limit or describe the scope or intent of this Lease or of any
provisions thereof, or in any way affect this Lease.
 
25.09.     The use herein of (i) the singular shall include the plural, and (ii)
the neuter pronoun in any reference to Lessor or Lessee shall be deemed to
include any individual Lessor or Lessee.
 
25.10.     This Lease shall be governed by the laws of the State of Texas in all
respects including, without limitation, the validity, construction and
performance thereof. Notwithstanding the foregoing, this Lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Lease to be drafted.
 
25.11.     There shall be no merger of the leasehold estate created hereby by
reason of the fact that the same person or entity may own directly or
indirectly, (1) the leasehold estate created hereby or any interest in this
Lease or such leasehold estate and (2) the fee estate in the Property.
Notwithstanding any such combined ownership, this Lease shall continue in full
force and effect until terminated by an instrument executed by both Lessor and
Lessee and consented to by any fee mortgagee(s).
 
25.12.     Should either party employ attorneys to enforce any of the provisions
of this Lease, the non-prevailing party in any final judgment agrees to pay the
prevailing party all reasonable costs, charges and expenses, including
attorneys’ fees, expended or incurred in connection therewith, including
pretrial, trial and all appellate levels. All references in this Lease to the
attorneys’ fees will also be deemed to include fees of all legal assistants,
fees of the in-house legal staff of Lessor, Lessee and either party’s
affiliates, as applicable, and will include all fees incurred through all
post-judgment and appellate levels.
 
 
[SIGNATURES FOLLOW]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be executed as
of the Effective Date.
 

 
LESSOR:
           
KURT CHEW, LLC,
a Texas limited liability company
            By:
/s/ Kurt Chew
    Name:
Kurt Chew, LLC
    Title:
Member
 

 

 
LESSEE:
         
AUSTIN CHALK PETROLEUM SERVICES CORP.,
a Texas corporation
            By: /s/ Kurt Chew             By: /s/ Munawar Hidayatallah     Name:
Munawar Hidayatallah
    Title: Chief Executive Officer  

 
 
 
 
Signature Page to
Amended and Restated
Lease Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”

 
LEGAL DESCRIPTION OF THE LAND
 
TRACT ONE:  2.50 acres of land, more or less, out of the Jesse Barker Survey,
Abstract Number 32, Lee County, Texas, being more particularly described in
Exhibit “A-1” attached hereto and made a part hereof.
 
TRACT TWO:  2.50 acres of land, more or less, out of the Jesse Barker Survey,
Abstract Number 32, Lee County, Texas, being more particularly described in
Exhibit “A-2” attached hereto and made a part hereof.
 
TRACT THREE:  2.50 acres of land, more or less, out of the Jesse Barker Survey,
Abstract Number 32, Lee County, Texas, being more particularly described in
Exhibit “A-3” attached hereto and made a part hereof.
 
TRACTS ONE, TWO AND THREE are shown on the survey attached hereto at Exhibit
“A-4”.
 
 

--------------------------------------------------------------------------------

 